Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 22, 2016

The Court of Appeals hereby passes the following order:

A16A0579. COOK v. SMITH et al.

      This case involves an appeal from the trial court’s grant of mandamus relief,
a matter within the exclusive appellate jurisdiction of the Supreme Court of Georgia.
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Mid-Georgia Environmental
Management Group, L.L.L.P. v. Meriwether County, 277 Ga. 670, 671 (594 SE2d
344) (2004). Accordingly, the case is TRANSFERRED to the Supreme Court.
      The trial court consolidated related cases concerning Cook’s lawsuit against
members of the Randolph County Board of Education; actions taken by Board
members with respect to settlement of the lawsuit; and the Board’s refusal to allow
Board members Smith and McDonald to vote on matters related to settlement of the
lawsuit. After an evidentiary hearing, the trial court entered an order which included
mandamus relief requested to compel the Board to perform an official duty which it
had refused to perform – the Court ordered the Board to allow Board members Smith
and McDonald to vote on matters before the Board concerning settlement of the
lawsuit and payment of funds to Cook. See OCGA § 9-6-20. Because Cook’s appeal
claims the trial court erred by ordering the mandamus relief in favor of Smith and
McDonald (although Cook misnames the relief as injunctive), this appeal falls within
the exclusive jurisdiction of the Supreme Court.



                                       Court of Appeals of the State of Georgia
                                                                            04/22/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.